[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MOTION FOR RECUSAL
The defendant respectfully moves that the Honorable Edward R. Karazin, Jr., recuse himself from hearing the above-entitled matter.
THE DEFENDANT CERTIFICATION: The undersigned hereby certifies that         William J. Clark CT Page 1772-a a true copy of this Motion was delivered      30 Brookside Drive on this date to all counsel of record         Greenwich, CT 06830 in this matter.                              (203) 869-9034
William J. Clark
Oral Argument Requested